DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on November 29, 2021 has been considered and entered. 
Accordingly, claims 1, 3-14, 16-21, 23 and 25 are pending in this application. Claims 1, 3-14, 16-21, 23 and 25 are currently amended; claims 2, 15, 22, and 24 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11, 13-21, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-11, and 13 recite “wherein the circuitry is further configured to […]”. These limitations are unclear because they merely state a function (that the circuitry must somehow generate a floating point number from the signed integer as claimed in claim 6; that the circuitry must somehow generate a mantissa of the floating point number by setting the sign bit of the signed integer equal to zero to produce an unsigned bit sequence, performing a left shift on the unsigned bit sequence by an amount equal to the number of leading zeros of the unsigned bit sequence, and truncating the shifted unsigned bit sequence to a number of bits specified for the mantissa as claimed in claim 7; that the circuitry must 
Claim 14 recites “a plurality of XNOR gates” in line 14. It is unclear whether these are the same or different plurality of XNOR gates recited in line 7. If these are the same, perhaps applicant may want to recite “the plurality of XNOR gates” in line 14 instead. Claims 16-21 inherit the same deficiency as claim 14 by reason of dependence.
Claim 20 recites “said respective bit sequences” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “the sequence of bits” in line 3. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “the sequence of bits” in line 3 instead.

Allowable Subject Matter
Claims 1, 3-5 and 12 are allowed. Claims 6-11, 13-14, 16-21, 23, and 25 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejections discussed above.
The following is a statement of reasons for the indication of allowable subject matter: 
The reasons for indication of allowable subject matter are the same reasons provided in the non-final action submitted 08/23/2021. In addition, examiner adopts applicant’s arguments, see interview summary and interview summary attachment submitted 11/19/2021, that the combination of Koo and Patterson fails to disclose fails to disclose all the features of claim 14. Furthermore, none of the prior arts of record explicitly teach or suggest the specific arrangement and configuration of the NOT gate and the plurality of XNOR gates for generating a signed integer from a sequence of n bits as recited in claims 1, 14, and 23.
Claims 3-5 and 12 are allowed for at least the same reasons as claim 1. Claims 6-11, 13, 16-21, and 25 would be allowable for at least the same reasons as claims 1, 14, and 23 respectively by reason of dependence.
Response to Arguments
In view of amendments made and applicant’s arguments, the objection to the drawings, specification, and the claims has been withdrawn.
Applicant’s arguments, see remarks pages 4-7, filed 11/29/2021, with respect to 35 U.S.C. 101 rejection of claims 1, 3-14, 16-21, 23 and 25 and 35 U.S.C. 103 of claims 14, 16-20, 23, and 25 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1, 3-14, 16-21, 23 and 25 and 35 U.S.C. 103 of claims 14, 16-20, 23, and 25 has been withdrawn. 
Applicant's arguments, see remarks page 4 first bullet, filed 11/29/2021 with respect to the 35 U.S.C. 112(b) rejection of claims 6-11 and 13 have been fully considered but they are not persuasive.
Applicant’s amendment to recite that the circuitry is configured to perform the recited functions in claims 6-11 and 13 remains unclear because the claimed circuitry only comprises a NOT gate and a plurality of XNOR gates, therefore, it is unclear whether the NOT gate and the plurality of XNOR gates performs the recited functions or whether the recited functions require some other structure of the circuitry. It is not apparent that the NOT gate and the plurality of XNOR gates are capable of performing the recited functions in 6-11 and 13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182